Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Application’s election of Group I with species 1, Claims 1-2 and 5-7, drawn to a product of a steel wire, classified in class C21D9/02, in the reply filed on 10/03/2022 is acknowledged without traverse. Claims 3-4 and 8-15 are withdrawn from consideration as non-elected claims, Claims 1-2 and 5-7 remain for examination, wherein claim 1 is an independent claim.

Claim Objections
Claim 2 is objected to because of the following informalities:  the “period sigh” after “≤ 3” on line 26 of instant claim should be deleted.  Appropriate correction is required.
Claims 2 and 7 are objected to because of the following informalities:  a proper unit (wt% according to claim 1) should be added for the elements in the instant claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, 1, “[Table 7]” in line 4 of the instant claim should corresponding to “Table 2” in the instant specification; 2, the letters: “A”, “B”, “C”, “D”, “T”, and “H” in the instant claim need proper definition; 3, the numbers in the table need proper unit or definition to show the claimed property of cleanliness in the claimed steel wire. Since this claim need further clarification and/or amendment, this claim is not included in the following examination.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 6 depends on claim 1. Claim 1 indicates “total amount of Cr+Ni is 25-27 vol%”, which contrary to the limitation of “total amount of Cr+Ni+Mo is 25-27 vol%”, since if Mo is included as an essential element, “Cr+Ni” in claim 1 and “Cr+Ni” in claim 6 should not have the same low limit. Since this claim need further clarification and/or amendment, this claim is not included in the following examination.
Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, Claim 7 depends on claim 1 and claim 1 indicates “consisting of” specific alloy elements, which is a “end close” claim language. Therefore, claim 7 should not use “fulfils” (end open language) to limit the alloy elements in the instant claim 7. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Since this claim need further clarification and/or amendment, this claim is not included in the following examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Takano Koji et al (JP 2012097350 A, listed in IDS dated 10/15/2020, with on-line English translation, thereafter JP’350).
Regarding claims 1-2, JP’350 teaches a precipitation hardening type metastable austenitic stainless steel wire with excellent in fatigue resistance such as a spring (Abstract, claims, and par.[0001]-[0002] of JP’350), which reads on the steel wire suitable for making a spring as recited in the instant claims. The comparison between the alloy composition ranges disclosed by Example #D in table 1-1 of JP’350 and those disclosed in the instant claims 1 and 2 are listed in the following table. All of the alloy composition disclosed by Example #D in table 1-1 of JP’350 are within the claimed ranges including calculated value of Cr + Ni as recited in the instant claims. Since JP’350 teaches including all of the essential alloy elements in the steel wire, which reads on the “consisting of” language for the claimed steel alloy. JP’350 teaches precipitation hardening type metastable austenitic stainless steel wire excellent in fatigue resistance, wherein the martensite content is 25 vol% or more and less than 85 vol%. (cl.1 of JP’350) and JP’350 provides example #4 in table 2-1 (corresponding to #D steel in table 1-2) having 40 vol% martensite, which is within the claimed range. Since JP’350 teaches the same steel wire with same alloy composition and microstructures as claimed in the instant claims, claim 1-2 are anticipated by JP’350.

 Element
From instant Claim 1 (Wt%) 
Example #D in table 1-1 of JP’350 (wt%)
within range
(wt%)
C
0.02-0.15
0.08
0.08
Si
0.1-0.9
0.4
0.4
Mn
0.8-1.6
0.8
0.8
Cr
16-20
18.5
18.5
Ni
7.5-10.5
7.5
7.5
Mo
≤ 3
0.2
0.2
W
≤ 0.5
Trace amount
Trace amount
Co
≤ 1
Trace amount
Trace amount
Al
0.5-2.5
1
1
Ti
≤ 0.15
0.06
0.06
V
≤ 0.1
Trace amount
Trace amount
Nb
≤ 0.1
Trace amount
Trace amount
Zr
≤ 0.1
Trace amount
Trace amount
Ta
≤ 0.1
Trace amount
Trace amount
Hf
≤ 0.1
Trace amount
Trace amount
Y
≤ 0.1
Trace amount
Trace amount
N
≤ 0.05
0.02
0.02
B
≤ 0.01
Trace amount
Trace amount
Cu
≤ 2.5
0
0
S
≤ 0.05
0.002
0.002
P
≤ 0.05
0.02
0.02
Ca
≤ 0.01
Trace amount
Trace amount
Mg
≤ 0.01
Trace amount
Trace amount
REM
≤ 0.2
Trace amount
Trace amount
Fe
Balance with impurities 
Balance with impurities
Balance with impurities
Cr + Ni
25-27 
26
26

Microstructures (Vol%)
#4 in table 2-1 of JP’350 (Vol%)

M
40-90
40 
40 
A
10-60
Balance
Balance
Delta F
≤ 5
Not intended included


From claim 2


At least one of the optional elements, microstructure,  or equations
C: 0.04-0.08
C: 0.08
C: 0.08



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571) 270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734